         Case 2:19-cv-05555-JCJ Document 19 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHAWN DIXON                                  :               CIVIL ACTION
                                             :
              v.                             :
                                             :
KATHY BRITTAIN, et al.                       :               NO. 19-5555



                                            ORDER

       AND NOW, this       15th    day of        September                , 2020, upon consideration

of the Petition for Writ of Habeas Corpus, the Commonwealth’s Response, the other documents

filed by the parties, and after review of the Report and Recommendation of United States

Magistrate Judge Carol Sandra Moore Wells, and the Petitioner’s objections thereto, is hereby

ORDERED that:

       1. The Report and Recommendation is APPROVED AND ADOPTED;

       2. The Petition for a Writ of Habeas Corpus is DISMISSED AND DENIED, without an
          evidentiary hearing; and

       3. Petitioner has neither shown denial of a federal constitutional right, nor established
          that reasonable jurists would disagree with this court’s procedural disposition of his
          claims. Consequently, a certificate of appealability is DENIED.

IT IS SO ORDERED.

                                             BY THE COURT:


                                                    s/ J. Curtis Joyner


                                             J. Curtis Joyner, J.
